DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Fore examples, “a model building module, human flow estimation module, failure detection module, credibility evaluation module,  dynamic sensor fusion submodule, adaptive configuration submodule”(as cited in claims 1-28) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claims 1: Claim limitations “a model building module, human flow estimation module, failure detection module, credibility evaluation module,  dynamic sensor fusion submodule, adaptive configuration submodule..” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the described claim functions. The use of the term “module” is not adequate structure for performing the described claims function because they do not describe a particular structure for performing the functions. As would be recognized by those of ordinary skill in the art, the term “modules” refers to a functional steps. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:


Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;


Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35
U.S.C. 132(a)).


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Regarding Claims 1 and 16: The claims are recite a limitation, “i.e. data weight”. It is not clear what the “data weight” is refer too. Is it quality of data or a factor or a coefficient? The term “data weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7, 9, 13-16, 24 and 28 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ruohonen et al. (US 2008/0239073).
Regarding Claim 1. Ruohonen teaches a human flow estimation system, characterized by comprising (figs. 1 & 7): 
a sensor network comprising a plurality of sensors (101, 102, 104: fig. 1)arranged in a to-be-estimated region (i.e. establishment 10,11: fig. 1)  for detecting the human flow (visitor flows passing:[0012]); 
a model building module configured to build a human flow state model based on arrangement positions of the sensors, and build a sensor network model based on data of the sensors ([0012]); and 
a human flow estimation module configured to estimate the human flow and provide a data weight of the estimated human flow based on the human flow state model and the sensor network model ([0049]-[0050]), 
wherein the human flow estimation system further comprises a failure detection module configured to detect whether each sensor in the sensor network is abnormal, and the model building module is further configured to adjust the human flow state model and the sensor network model when an exception exists on the sensor ([0055]-[0057]).

Regarding Claim 7. Ruohonen further teaches characterized in that the plurality of sensors divide the to-be- estimated region into a plurality of to-be-estimated sub-regions (10, 11: fig. 1); and 
the human flow state model is configured to reflect the number of people within each of the to-be-estimated subregions and the human flow entering and leaving each of the to-be-estimated subregions (abstract,[0015], [0016], [0018]-[0019]).

Regarding Claims 9 and 24. Ruohonen further teaches  characterized in that the model building module comprises a dynamic sensor fusion submodule configured to build the sensor network model based on data of the plurality of sensors (103, 105: fig. 1; [0012], [0016]).

Regarding Claims 13 and 28. Ruohonen further teaches characterized in that the failure detection module is configured to determine that an exception exists on a specific sensor when data from the specific sensor is not received within a first preset time period; and/or the failure detection module is configured to determine that an exception exists on a specific sensor when quality of data received from the specific sensor is lower than a first preset interval ([0047],[0052], [0058]).

Regarding Claim 14. Ruohonen further teaches characterized in that the sensor is arranged at each entrance and exit of a to-be-detected space ([0015]).

Regarding Claim 15. Ruohonen further teaches characterized in that the sensor comprises a light beam sensor and/or a PIR sensor and/or a video camera (101: fig. 1;[0012]).
Regarding Claim 16. Ruohonen teaches a failure processing method for a human flow estimation system, characterized in that the human flow estimation system comprises a sensor network, a model building module, a human flow estimation module, and a failure detection module; and the failure processing method comprises (fig. 1 and 7): 
a failure detection step S100, for detecting in real time whether each sensor for detecting the human flow in the sensor network is abnormal([0012], [0040]-[0041]); 
a model adjustment step S200, for adjusting a human flow state model and a sensor network model involved in the human flow estimation system when an exception is detected on a sensor([0055]-[0057]); and 
not adjusting the human flow state model and the sensor network model when no exception is detected on the sensor([0055]-[0057]); and 
a human flow estimation step S300, for estimating the human flow and providing a data weight of the estimated human flow based on the human flow state model and the sensor network model in step S200 ([0049]-[0050]); 
wherein the human flow state model is built based on arrangement positions of the sensors, and the sensor network model is built based on data of the sensors ([0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruohonen et al. (US 2008/0239073) in view of Togashi et al. (US 20190012547).

Regarding Claims 11 and 26. Ruohonen does not explicitly teach characterized in that the model building module is configured to adjust the human flow state model and the sensor network model based on the Kalman filter algorithm, a Bayesian Networks algorithm or a DS evidence algorithm.
However, Togashi teaches characterized in that the model building module is configured to adjust the human flow state model and the sensor network model based on the Kalman filter algorithm, a Bayesian Networks algorithm or a DS evidence algorithm (abstract, [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Ruohonen, characterized in that the model building module is configured to adjust the human flow state model and the sensor network model based on the Kalman filter algorithm, a Bayesian Networks 

Regarding Claims 12 and 27. Ruohonen does not explicitly teach characterized in that the human flow estimation module is configured to estimate the human flow based on the Kalman filter algorithm, the Bayesian Networks algorithm or the DS evidence algorithm.
 However, Togashi teaches characterized in that the human flow estimation module is configured to estimate the human flow based on the Kalman filter algorithm, the Bayesian Networks algorithm or the DS evidence algorithm (human flow (amount of movement of people using Bayesian Information Criteria (BIC):abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Ruohonen, characterized in that the human flow estimation module is configured to estimate the human flow based on the Kalman filter algorithm, the Bayesian Networks algorithm or the DS evidence algorithm, as taught by Togashi, so as to detect human flow in compact and inexpensive way.

Allowable Subject Matter
Claims 2-6, 8, 10, 17-23 and 25 are allowable if overcome all the rejection as state above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864